Weight, J.,
dissenting:
I do not concur in so much of the conclusion of the court as results in a judgment against the United States. There was no authority, of the defendant given to the officers or agents, who assumed to act in its behalf, to take or damage private property; and if they did so, such acts were the torts only of the individual persons who may have committed them, and for which the defendant is not liable. Claimant had a complete remedy against such tortfeasors by private action in the courts of justice established in his locality, and if he failed to avail himself of this it is liis own fault.